UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTY LORENZO WRIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-95-39; CA-99-112-4)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marty Lorenzo Wright, Appellant Pro Se.      Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Marty Lorenzo Wright, a federal prisoner, seeks to appeal

the district court’s orders denying his motions under Fed. R. Civ.

P. 60(b) and Fed. R. Civ. P. 59(e) concerning the court’s previous

denial of his 28 U.S.C. § 2255 (2000) motion.              The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 370 (4th Cir. 2004).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Wright has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 2 -